DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
The amendment filed 7/21/2022 has been entered.  Claims 5-9 and 12-13 have been canceled.  Claims 1-4, 10-11 and 14-17 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-4, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (GB2215638A) in view of Tai (US2022/0017772) and in further view of Pastureau (USPN 5,047,449) or Gang (US2004/0035318) or Landin (USPN 5,765,332).
Coles teaches a method of effecting fire retardation on the interiors of buildings by adhering a sheet material such as an aluminum foil that has been precoated with an intumescent paint (Abstract; Claim 1).  Coles generally teaches that fire retardation can be introduced into buildings by the application to relevant parts, such as roofs, ceilings, doors, partitions or the like, of a surface layer of intumescent paint that contains additives which cause the layer to swell in the presence of strong heat and high temperatures which occur during progress of fire, and that although “the paint layer may become charred and blackened, it maintains its integrity for a period of time which is in part dependent on the thickness of the layer” (Page 1, lines 1-21).  Coles teaches that spraying the intumescent paint on site has difficulties of control that two applications of paint are invariably necessary to ensure that the required minimum thickness of the final protective layer is met, making the work expensive and inconvenient, but that such difficulties can be overcome by applying a layer of intumescent paint on a sheet material, such as an aluminum foil, and then adhering the aluminum foil having the layer of paint of substantially uniform thickness thereon to the building part via an adhesive layer on the opposite surface of the foil from the paint layer (Page 1, line 29-Page 2, line 30).  Coles teaches that the intumescent paint may be any commercially available intumescent paint “but is preferably an intumescent paint which has high adherence to the sheet material which carries it, and retains this high adherence when the paint swells in the presence of strong heat” (e.g. during progress of fire); wherein a preferred paint layer may have any specified uniform thickness from say (e.g. about) 1 mm up to 5mm, depending on the given period for which fire retardation is intended, for example, a 1mm uniform thick coating on a sheet material adhered to a face of a door may give fire retardation nominally for thirty minutes, while a 2mm thick layer nominally for one hour (Page 2, line 32-Page 3, line 15).  
Coles teaches that a preferred base sheet material is aluminum foil, for example in the form of strips, tiles or panels, which is semi-flexible and can thus be conformed to possibly non-flat surfaces of the building part to which it is to be adhered (Page 3, lines 27-34); and similarly, a preferred intumescent paint is one also capable of flexing with the aluminum foil (Page 4, lines 2-8).  Coles teaches that an aluminum foil in the form of a large sheet, e.g. a roll, may first be sprayed with an etching primer and dried before application, again by spraying, of the intumescent paint; wherein after drying the painted aluminum foil sheet can be cut down to the required size (Page 4, lines 8-12; Page 5, lines 22-25).  Coles does not specifically limit the thickness of the aluminum foil but does recite that in referring to the (non-limiting) drawing, the “illustrated fire-retardation tile 10 comprises an element 12 of aluminum, say of the order of 0.2 mm thick”, and hence a thickness of 0.1 mm (100 micrometers) which is “say of the order of 0.2mm thick” would have been obvious to one having ordinary skill in the art and would read upon and/or render obvious the claimed thickness range as recited in instant claim 1.  Hence, Coles teaches a coated aluminum foil sheet material broadly reading upon the claimed “fire-retardant laminate, consisting of metallic foil, primer layer, and fire-retardant coating; the metallic foil having first and second surfaces” with a thickness reading upon and/or rendering obvious the claimed “thickness of 12.7 to 101.6 micrometers”, particularly aluminum foil as instant claim 10; “the primer layer having first and second surfaces, the first surface of the primer layer being attached to the first surface of the metallic foil and the fire-retardant coating applied on the second surface of the primer layer; wherein the fire-retardant coating comprises…an intumescent component” as in instant claim 1; and wherein after exposure to fire, the exposed/charred intumescent paint remains adhered to the foil/sheet material thereby reading upon the broadly claimed “after exposure” limitation of instant claim 1; and although the Examiner is of the position that expandable graphite is an obvious intumescent material in the art and would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, Coles does not specifically teach that the intumescent component is expandable graphite as instantly claimed, that the intumescent paint is a (polyurethane) paint comprising an aromatic isocyanate component and an aromatic polyester polyol component as instantly claimed, and that the primer is specifically a silicone primer as instantly claimed.
However, Tai teaches a fire-resistant polyurethane coating/paint composition (Abstract) comprising an aromatic isocyanate component in a content from about 10 to about 30% by weight of the composition (Paragraph 0031, as in instant claim 2); a polyol component that may be an aromatic polyester polyol present in a content from about 1% to about 50% by weight of the composition (Paragraphs 0039, 0041, and 0045, as in instant claim 3); an intumescent compound, particularly an expandable graphite as instantly claimed, in a content from about 1% to about 50% by weight of the composition (Paragraph 0046-0048, as in instant claim 4); and other optional additives (as in instant claim 11) such as colorants and those as recited in Paragraph 0058 (as in instant claim 14); wherein the aromatic structure in the polyurethane backbone is ≥ 24wt% providing the intumescent layer generated in fire with enough toughness for durable insulation protection (Abstract; Paragraph 0061).  Tai teaches that for a polyurethane composition with an aromatic structure content of <24wt%, the intumescent char does not have adequate mechanical strength to withstand any mechanical shock like shaking or air turbulence and therefore poor durability in a real fire event, with comparative examples of <24wt% aromatics illustrating this point by breaking and becoming detached from the substrate, upon which the coating was applied to protect, stating that “[i]f the cohesion in the intumescent layer or adhesion of intumescent layer to substrate was not good enough to hold the layer, it would fall down like a square blanket of part of the blanket” (Paragraphs 0061 and 0079; Examples).  Tai teaches that the toughness of the intumescent layer can be further increased by further increasing the aromatics content in the polyurethane backbone as shown by inventive examples 2-4 (Examples), with a preferred content being ≥25wt%, or ≥35wt%, and less than 70wt% (Paragraph 0061; Examples).  Tai also teaches that the fire-resistant polyurethane coating composition may be applied to wood, metal, ceramic, polymeric materials, or concrete substrates, in a variety of manners such as spraying, with a clear teaching and/or suggestion of use in the building materials and construction industry (Paragraphs 0002-0003 and 0067-0068; Claim 13), as in the invention taught by Coles, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fire-resistant/intumescent aromatic polyurethane coating composition taught by Tai comprising expandable graphite as the intumescent coating in the invention taught by Coles, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way, particularly given that Coles specifically requires the intumescent paint coating to be one that retains high adherence to the sheet material, e.g. aluminum foil, after exposure to fire.  
Further, in terms of the primer, although Coles does not specifically limit the primer composition to any particular type, it is well established in the art that a silicone primer is an obvious species of primer utilized in the art as evidenced by Pastureau, which similarly teaches coating a flexible intumescent coating on a metal substrate wherein adhesion can be achieved/improved by application of a primer, generally a silicone-based primer when the protective intumescent material is applied by spraying (Abstract, Col. 4, lines 28-39); or Gang which as discussed in the prior office action teaches the use of a primer coat to improve adhesion between an intumescent base layer and a substrate, such as metals, for building structures and materials, with an example utilizing a silicone primer coat (Gang: Entire document, particularly Abstract, Paragraphs 0042, 0073, Examples).  More particularly, Landin which is also directed to a flexible fire barrier comprising an intumescent insulating layer laminated to a metal foil as a heat resistant layer that is then adhered to a building structure, e.g. as in Coles, specifically teaches that an adhesive material (e.g. “primer” as in Coles) for a particular fire barrier system is selected and arranged with respect to the components of the system, e.g. metal foil, intumescent sheet, concrete, etc. (e.g. as in Coles) to provide the desired or specified adhesive bond strength and desired properties, wherein in general, suitable adhesive materials include epoxies, silicones, and acrylics (e.g. as utilized in the examples present in the instant specification), with silicones being preferred because they are relatively easy to apply, do not give off noxious gases upon heating, are self-extinguishing such that they retain their adhesive properties for an extended period of time when exposed to a fire condition in a low oxygen environment, are endothermic adhesives as compared with “epoxies [which] are high exothermic adhesives that form a hard char when exposed to a fire condition”, do not burn, and may be stable at high temperatures, i.e. they do not decompose and/or soften, at temperatures encountered in a fire condition, perhaps due to the lack of oxygen at the adhesive surface (Entire document, particularly Abstract; Col. 4, lines 29-55; Col. 6, lines 38-42; Col. 8, lines 21-25; Col. 9, line 17-Col. 10, line 17).  Hence, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize a silicone primer/adhesive as the primer in the invention taught by Coles in view of Tai, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results; thereby rendering the claimed invention as recited in instant claims 1-4, 10-11 and 14 obvious over the teachings of Coles in view of Tai and in further view of Pastureau or Gang or Landin, as well as instant claim 15 given that it would have been obvious to one having ordinary skill in the art to reasonably expect the resulting coated substrate taught by the above cited prior art, which has the same structure and layer materials as claimed, to exhibit the same properties as instantly claimed.
With respect to instant claims 16-17, as noted above, Coles specifically teaches that the coated sheet material is adhered via the surface opposite to the intumescent coating, i.e. “the second surface of the metallic foil” as in the claimed invention, to one or more interior building structures to be protected, including industrial, commercial and domestic premises such as beamed ceiling, doors, partitioning or the like (Page 1, lines 1-14; Page 6, lines 7-17); and given that such building structures to be protected are typically made from wood, gypsum board, and cementitious material (e.g. concrete, ceramic, etc.), which are also building materials disclosed in Tai (Paragraph 0002, 0003, 0021, 0022, 0068); and/or Landin (Col. 9, lines 50-54; Col. 10, lines 26-39) and/or Gang (Fig. 1; Paragraphs 0023, 0044, 0078-0080); the claimed invention as recited in instant claims 16-17 would have been obvious over Coles in view of Tai and in further view of Pastureau or Gang or Landin given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 1-4, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furar (US2011/0313084), for generally the reasons recited in the prior office action and restated below, wherein with respect to the amended claims, it is again noted that Furar specifically teaches the use of expandable and/or exfoliated graphite as a flame retardant material, and that the isocyanate compound may be an aromatic isocyanate monomer and/or an isocyanate functional prepolymer formed by pre-reaction of the aromatic isocyanate with a polyol wherein suitable polyols including polyester polyols, and although Furar does not specifically recite that the polyester polyols are aromatic or aliphatic, given that Furar broadly recites the use of aliphatic and/or aromatic compounds for both the isocyanate component and the amine component, wherein the selection thereof may determine the durability of the resulting coating as taught by Furar in Paragraph 0050, the use of an aromatic polyester polyol would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Paragraphs 0009, 0025, and 0050).
As discussed in the prior office action, Furar teaches a flame retardant coating composition comprising a polyurea or polyurea and polyurethane, and a flame retardant component comprising expandable and/or exfoliated graphite (reading upon the claimed intumescent component that is expandable graphite); wherein the polyurea is formed from a reaction mixture comprising an isocyanate component as a first component, which may be a non-prepolymer isocyanate (monomer) such as an aromatic isocyanate as those disclosed in Paragraph 0011 and/or an isocyanate functional prepolymer formed by pre-reaction of at least one isocyanate, such as the aromatic isocyanates disclosed in Paragraph 0011, with a polyol such as a polyester polyol; and an amine component as a second component; and the polyurethane may be formed as a by-product in the production of the polyurea or may be formed in-situ and/or added as the reaction product of an isocyanate and hydroxyl-functional material including the polyols as described with regards to the polyurea such as polyester polyols (Abstract; Paragraphs 0005, 0007-0014, 0017, 0022, and 0035).  
Furar teaches that the coating composition may be applied to a wide variety of substrates, with non-limiting examples including metal, natural and/or synthetic stone, ceramic, cement, concrete, cinderblock, wood and composites and laminates thereof; wallboard, drywall, sheetrock, cement board, etc.; with suitable metals including aluminum (Paragraph 0042).  Furar teaches that the substrates can be primed metal having an organic or inorganic layer applied thereto; and that the coating composition can be applied to said substrates to impart one or more of a wide variety of properties including flame resistance (Paragraph 0042).  Furar teaches that in an embodiment, the coating composition may be applied to a carrier film, such as a metal foil, serving as a substrate and having a thickness of at least 0.5µm or at least 5µm up to 100µm (reading upon the claimed metal foil thickness as recited in instant claim 1) to adequately support the coating and sufficiently flexible for a desired end use application; wherein the coating composition may be applied to a first surface of the film to form a coating layer thereon, and in another embodiment, an optional adhesive layer may be applied to a second surface of the film, e.g. metal foil, to allow the coated carrier to be applied or adhered to a desired substrate (Paragraphs 0043-0046).  
Furar also teaches that to improve adhesion between the coating composition and an uncoated substrate and/or previously applied coating on a substrate one may include isocyanate monomer other than residual from the prepolymer in the polyurea reaction mixture as discussed in Paragraph 0012, or use heat to cure the coating composition as discussed in Paragraph 0037, or adjust the ratio of the equivalents of isocyanate groups to amine groups as discussed in Paragraph 0039, or add fillers such as clay or silica which have been found to provide coating compositions that have better adhesion to a metal substrate than a similar coating composition without clay or silica, or may specifically include an adhesion promoter in the coating composition, in a first coating composition upon which the urea/urethane coating is applied, or as a separate layer directly applied to the substrate as discussed in Paragraph 0060, with suitable adhesion promoters including amino silanes such as γ-aminopropyltriethoxysilane or an imidazole silane as utilized in the examples, as well as polyester polyols, and those disclosed in Paragraph 0061 and mixtures thereof, wherein the underlying mechanism which enhances adhesion is believed to involve a reaction between reactive groups on the substrate or previously applied coating and functional groups of the coating composition, reaction with the substrate, or bonding with the substrate such as via hydrogen bonding (Paragraphs 0012, 0037, 0039, and 0060-0061).  Hence, Furar clearly teaches and/or suggests a flame-retardant coated metal foil consisting of a metal foil having a thickness reading upon the claimed thickness range of instant claim 1, a primer or adhesion promoter layer formed from an amino silane reading upon the broadly claimed “silicone primer”, and a fire-retardant coating of a polyurea and/or polyurethane composition comprising an aromatic isocyanate component, a polyester polyol component that may be aromatic or aliphatic, and expandable graphite as an intumescent component as in the claimed invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; such that the only difference between the above teachings and/or suggestions of Furar and the claimed invention (as amended) is that Furar does not specifically recite that “after exposure to fire, a char formed by the expandable graphite remains adhered to the foil” as recited in instant claim 1.  However, it is first noted that the claimed limitation is directed to the intended end use of the fire-retardant laminate and given that “exposure to fire” may vary based upon the type of fire to which the laminate is exposed and how the laminate is exposed to said fire, the Examiner takes the position that the broadly recited intended end use limitation does not provide any additional material or structural limitations to differentiate the claimed “fire-retardant laminate” from the laminate taught and/or suggested by Furar, particularly given that the invention taught by Furar is capable of the same end use and absent any evidence to the contrary, is capable of exhibiting the same properties under some arbitrary exposure to fire.  Further, given that Furar clearly teaches that that coating comprises expandable graphite in an aromatic urea or urea/urethane resin and that the adhesion of the coating to the substrate can be enhanced by incorporating a separate layer of aminosilane as an adhesion promoter reading upon the claimed “silicone primer”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the laminate taught by Furar to exhibit the same adhesion properties after (arbitrary) exposure to (an arbitrary) fire as in the claimed invention.  Therefore, the Examiner maintains her position that the claimed invention as recited in instant claim 1 would have been obvious over the teachings of Furar.
With regard to instant claims 2-4, although Furar does not specifically limit the coating components to weight percentage ranges as instantly claimed, Furar does provide a clear teaching and/or suggestion of utilizing contents within the claimed ranges for the isocyanate component, polyol component and intumescent component given the working examples, which utilize 1.25wt% or 5wt% of expandable graphite falling within the claimed range of instant claim 4, as well as isocyanate and polyol component contents that in addition to the overall ratio of equivalents of isocyanate groups to hydroxyl groups of the prepolymer and equivalents of isocyanate groups to amine groups of preferably 1.3:1 to 1.05:1, provide a clear teaching and/or suggestion of contents falling within the broadly claimed ranges of instant claims 2 and 3; and given that one skilled in the art would have been motivated to utilize routine experimentation to determine the optimum contents of the coating components disclosed by Furar to provide the desired fire retardant and adhesion properties as taught by Furar for a particular end use, the claimed invention as recited in instant claims 2-4 would have been obvious over the teachings of Furar (Entire document, Paragraph 0014-0015, 0024, 0035-0041; Examples).
With regard to instant claim 10, Furar discloses that non-limiting examples of the metal foil as the carrier film include aluminum (Paragraph 0043) thereby rendering instant claim 10 obvious over the teachings of Furar.
With regard to instant claims 11 and 14, as noted above, Furar discloses that fillers such as silica or clay fillers may be incorporated into the coating composition thereby rendering instant claims 11 and 14 obvious over the teachings of Furar.
With regard to instant claim 15, although Furar discloses that the presence of a flame retardant material results in coating composition which may exhibit improved flame resistance (Paragraph 0023) and that the coating composition can be applied to a substrate to provide a wide variety of properties including but not limited to corrosion resistance, flame and/or heat resistance, chemical resistance, and UV light resistance (Paragraph 0042), Furar does not specifically disclose that the coated substrate exhibits a burn through time of at least 90% of that of an identical coated substrate or laminate that is not subjected to the recited water soak-freeze-thaw or UV exposure as recited in instant claim 15.  However, given that Furar specifically discloses that the flame resistant coating may also be UV light resistant as well as chemical and corrosion resistant; may be applied to a portion of a building structure such as a building roof or to a water-vehicle such as boats, ships or submarines, thereby clearly teaching and/or suggesting water resistance; and may comprise the same basic components as utilized in the instantly claimed coating such that it would have been obvious to one having ordinary skill in the art to reasonably expect the coated substrate taught by Furar to exhibit or be capable of the same intended end use properties as the instantly claimed fire-retardant laminate or coated metal foil, absent any evidence to the contrary, the invention as recited in instant claim 15 would have been obvious over the teachings of Furar.
With regard to instant claims 16 and 17, as noted above, Furar provides a clear teaching that in one embodiment, the carrier film may include an adhesive layer on a surface of the coated metal foil opposite to the fire-/flame-retardant coating in order to apply or adhere the carrier film to a desired substrate (Paragraphs 0043-0046), and given that Furar generally discloses that suitable substrates to which the coating may be applied include wood, cement, wallboard, drywall and cement board, Furar provides a clear teaching and/or suggestion of a building product comprising a wood element or a gypsum/cementitious element having a surface to which the fire-/flame-retardant coated metal foil carrier is applied or adhered, thereby rendering instant claims 16 and 17 obvious over the teachings of Furar.
Claims 1-4, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furar (US2011/0313084), as applied above, and in further view of Gang (US2004/0035318) for generally the reasons recited in the prior office action and restated below.
The teachings of Furar are discussed in detail above and although Furar provides a clear teaching and/or suggestion of providing an adhesion promoter layer formed from amino silanes between the substrate and the coating composition thereby reading upon and/or suggesting the broadly claimed “silicone primer”, Furar also discloses that the coating composition may be applied to a primed metal and given that Gang discloses the use of a primer coat to improve adhesion between an intumescent base layer and a substrate, such as metals, for building structures and materials, with an example utilizing a silicone primer coat (Gang: Entire document, particularly Abstract, Paragraphs 0042, 0073, Examples), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize a primed metal foil in the invention taught by Furar comprising any known primer utilized in the art, such as a silicone primer coat as taught by Gang, on the metal foil prior to applying the fire-/flame-retardant coating comprising the expandable graphite as an intumescent component given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, the claimed invention as recited in instant claims 1-4, 10-11 and 14-17 would have been further obvious over the teachings of Furar in view of Gang.
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection above.  Specifically, with respect to the obviousness rejections over Furar, the Applicant argues on Pages 5-6 of the response that the claimed invention as amended requires the polyester polyol to be an aromatic polyester polyol and that a char formed by the expandable graphite to remain adhered to the foil after exposure to fire; arguing that the claimed combination of the aromatic polyester polyol and the silicone primer provides alleged unexpected, synergistic results as allegedly evidenced by the examples in the instant specification, with specific reference to the adhesion ratings shown in Table 2.  The Applicant also argues that “Furar teaches nothing about char adhesion after a flame event” (emphasis in original) and states that suitable polyols are numerous and can vary widely, providing a “long list of such polyols, which [allegedly] teaches away from the presently claimed synergist combination” and that therefore, “one of ordinary skill in the art, having consulted Furar, would [allegedly] have no expectation of success in regard to a laminate that forms an insulative char that remains in place (adhered to the foil) after exposure to a fire”.  
However, the Examiner respectfully disagrees and notes that the results and data relied upon by the Applicant for the above arguments are insufficient to overcome the obviousness rejections based upon Furar because they: a) are not a proper showing with respect to the closest prior art, namely Furar which clearly teaches an aromatic polyurethane in combination with a silane adhesion promoting layer; b) are inconclusive with respect to any comparison between the specifically utilized aromatic polyether polyol and the specifically utilized aromatic polyester polyol given that the content of aromatic polyol is different between formulation 1 and 2, and as evidenced by Tai as discussed in detail above, the aromatics content directly affects the cohesive and/adhesive properties of the resulting char; c) are not commensurate in scope with the claimed invention given that the examples are limited to specific polyurethane components and more particularly a specific primer, the composition of which is not clearly defined given that it is only listed as a commercial “silicone-based” product available under the tradename “BETASEAL 16100A”, and thus one skilled in the art could not reasonably extend the probative value to all silicone primers; and d) are generally not unexpected, but rather would have been expected by one having ordinary skill in the art given that as discussed in detail above, it was known in the art before the effective filing date of the claimed invention that the aromatic content of a polyurethane backbone in a polyurethane intumescent coating directly affects the durability of the char resulting after exposure to fire as taught by Tai, wherein an aromatic content of greater than or equal to 24wt% provides a durable char, with cohesive and/or adhesive properties, that does not break away or fall from the substrate to be protected; while Landin specifically discloses that although epoxies, silicones, and acrylics are generally suitable adhesive materials for use with fire barrier protection, silicones are preferred given the various advantages that silicones provide under fire conditions and particularly because they are self-extinguishing such that they retain their adhesive properties for an extended period of time when exposed to a fire condition in a low oxygen environment; they are endothermic adhesives as compared with “epoxies [which] are high exothermic adhesives that form a hard char when exposed to a fire condition”; they do not burn; and at high temperatures encountered in a fire condition, they may not decompose and/or soften, e.g. as with a thermoplastic styrene-acrylate.  
Thus, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the cited prior art.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bruchertseifer (US2014/0141161) teaches a sprayable flame resistant polyurethane composition that provides a flexible coating having improved flammability properties and is suitable for coating various substrates including metal, wood, concrete and combinations thereof; wherein the composition is a two-part composition including a first part comprising an isocyanate prepolymer which is particularly formed from diphenylmethane diisocyanates (MDI, an aromatic isocyanate), and a second part comprising a dispersion of red phosphorus, with optional additional flame retardant compounds such as expandable graphite, in an aromatic polyester polyol.  Gupta (US2008/0188590) teaches a fire-retardant body comprising a polymeric matrix such as a polyurethane, and intumescent material such as expandable graphite flake, which can be provided on a reinforcement such as a continuous sheet material like a metal foil as utilized in the examples, particularly an aluminum foil having a primer layer thereon; wherein a specific example utilizes a commercially available polyester/MDI polyurethane as the polymeric matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 9, 2022